Citation Nr: 0024536	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  97-26 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by bilateral hip pain.

2.  Entitlement to service connection for a disability 
manifested by a low back pain.

3.  Entitlement to service connection for defective vision of 
the right eye.

4.  Entitlement to service connection for residuals of a 
concussion.

5.  Entitlement to service connection for residuals of a 
broken nose.

6.  Entitlement to service connection for a disability 
manifested by muscle spasms of the lower extremities.

7.  Entitlement to service connection for a disability 
manifested by cervical pain.

8.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

9.  Entitlement to an increased (compensable) evaluation for 
scarring of the hands.

10.  Entitlement to an increased (compensable) evaluation for 
scarring of the back.

11.  Entitlement to a 10 percent disability evaluation under 
the provisions of 
38 C.F.R. § 3.324 (1999).


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney-at-Law


INTRODUCTION

The veteran had active military service from November 1958 to 
February 1962.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which granted service connection 
for hemorrhoids and for scars of the hands and back and 
assigned noncompensable evaluations for the disabilities. The 
rating decision also denied service connection for a 
disability manifested by bilateral hip pain, a disability 
manifested by low back pain, loss of vision in the right eye, 
residuals of a concussion, residuals of a broken nose, a 
disability manifested by muscle spasms of the lower 
extremities, and a disability manifested by cervical spine 
pain.  Also, the decision denied entitlement to a 10 percent 
evaluation, based on multiple, noncompensable service-
connected disabilities.

In a decision dated in January 1999, the Board denied all of 
the issues.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  By 
order dated in July 2000 and pursuant to a joint motion to 
remand filed by the appellant and VA, the Court vacated the 
Board's January 1999 decision and remanded the appellant's 
claim.


The Board notes that the veteran raised the claim of service 
connection for residuals of injury of the left eye when he 
attended a VA examination in May 1998.  As this claim has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the veteran requested a hearing at the 
RO in his substantive appeal that was received in August 
1997.  Subsequently, various communications are unclear as to 
whether this request was withdrawn.  The joint motion 
indicates that the Board decision was vacated due to failure 
of VA to provide the veteran with a requested personal 
hearing.  In August 2000, the veteran's attorney requested 
the scheduling of a hearing.  The attorney stated that the 
veteran intended to submit additional evidence and argument, 
either at the hearing or otherwise.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000).  Pursuant to 38 C.F.R. § 20.700 (1999), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

In order to ensure that due process requirements are met 
before a final appellate decision is promulgated, this case 
must be remanded for the RO to schedule a hearing as desired 
by the veteran.  Under the circumstances, the Board remands 
the above issues to the RO for the following action:  

The veteran, through his attorney, should 
be contacted in order to schedule a 
personal hearing of the type desired by 
the veteran.  A copy of the notice to the 
appellant and his attorney of the 
scheduling of the hearing shall be placed 
in the record.

The purpose of this remand is to ensure due process of law.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action by the appellant is 
required, until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

